WADDILL, Circuit Judge
(concurring). I concur with the majority of the court that the decree of the District Court adjudicating the rights of the infant plaintiff adversely to her and dismissing the bill, should be reversed. But, instead of paying the infant’s income to her guardian, to be transferred to the state of'Louisiana, as contemplated in the opinion of the majority, my conclusion is that the equity cause should be retained on the docket of the'District Court; the estate "of the infant during minority, as well the income as the corpus thereof, to be held and administered by the executors and trustees of the will of the decedent, Jenkin Jones, by direction of and under the decrees and orders of that court; that tribunal ,to make such allowances from the income as shall be found necessary for the care, support, maintenance, and education of the infant plaintiff.